DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's reply filed on 03/18/2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group II, wherein the promoter is the MCK promoter in the reply filed on 10/25/2018 is acknowledged.

Claim Rejections - 35 USC § 112-1st paragraph
Claims 42,49-50 and 52-54 remain rejected and newly added claims 55-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).

Claims 42,49-50, 52-57 encompass a transgenic fish comprising a chimeric gene wherein the chimeric gene comprises a zebrafish MCK promoter wherein the promoter sequence is operably linked to a gene encoding a fluorescent protein and leads to visible fluorescence. Thus, the claims are drawn to a genus of polynucleotides that is defined only by function.  However, the instant specification fails to describe the entire genus of promoters (i.e., fragments, variants of SEQ ID NO:8 or other structurally unrelated sequences) which are encompassed by the claims.  The specification discloses the reduction to practice of one species within the claimed 
The recitation of a promoter that comprises a nucleic acid sequence substantially the same as, or retaining function of SEQ ID NO:8 represents a partial structure or an undefined structure defined by function alone. That is, the claimed nucleic acids can be or variants of the structure of SEQ ID NO: 8 or not based on the structure of SEQ ID NO:8 at all. There is no teaching in the specification regarding which fragments or variants of the structure, or any other nucleic acid sequence that can be varied while retaining the ability to drive expression of an operably linked gene. Further, there is no art-recognized correlation between any structure (other than SEQ ID NO: 8 in its entirety) and the activity of driving gene expression in a pattern identical to MCK, based on which those of ordinary skill in the art could predict which nucleic acids can vary from SEQ ID NO: 8 without losing the promoter activity. Consequently, there is no information about which nucleic acids can vary from SEQ ID NO: 8 in the claimed genus of promoters and still retain the promoter activity.
Although the disclosure of SEQ ID NO: 8 combined with the knowledge in the art, would put one in possession of nucleic acids that are fragments or are at least 95% (or 85 or 98% or other) identical to SEQ ID NO: 8, or in the case of amended claims 42 and 54, an unknown identity,  the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which of those nucleic acids having at least 85%,95%, or 98% identity to SEQ ID NO: 8 (if any) have the activity of promoting gene expression in the same manner as SEQ ID NO:8. Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of promoters based on disclosure of the single species of SEQ ID NO: 8.

Additionally, claim 54 recites that the fish emits a green fluorescence without requiring the exogenous gene be a green fluorescent protein. The specification describes several fluorescent protein, such as red fluorescent protein, but does not describe any fluorescent proteins other than green fluorescent protein, that would emit green fluorescence as claimed. 
            Applicant is reminded that Vas-Cath makes clear that the written description of 35 U.S.C. 112 is severable from its enablement provision [see p. 1115].

Applicant argues that the amended claims and all claims that depend therefrom include subject matter that was shown and described in the originally filed specification. In response, the Examiner has thoroughly searched the specification and has not found description of any variants of SEQ ID NO:8 that retain the function of SEQ ID NO:8. As well, there appears to be no structural/functional correlation described that would allow the skilled artisan to envision variants of SEQ ID NO:8 that would retain the same function as SEQ ID NO:8.
Applicant argues that the experimentation necessary to carry out the invention is not undue. In response, the rejection is a written description rejection, not an enablement rejection.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42,49-50 and 52-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 42 and 54 are unclear. Each claim recites, “wherein said promoter comprises a nucleic acid sequence, SEQ ID NO:8, wherein the transgenic fish…” It is not clear if Applicant is claiming SEQ ID NO:8 in its entirety with no variations in its sequence or if it is claiming some level of variation. It cannot be presumed that Applicant is claiming SEQ ID NO:8 in its entirety with no variations because Applicant argues “….one of skill in the art could determine the percent of sequence identity of the described SEQ ID NO:8 and also determine if that specific portion of the sequence retained the promoter activity of SEQ ID NO:8 without undue experimentation.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632